Citation Nr: 1213210	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel







INTRODUCTION

The Veteran had active service from January 1952 to December 1955.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2010 by the Department of Veterans Affairs (VA) Little Rock, Arkansas, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing impairment results in Level I acuity in the right ear, and Level XI in the left ear. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for bilateral hearing loss was granted by way of a rating decision dated December 2009.  The RO initially evaluated the Veteran's bilateral hearing loss as 10 percent disabling under 38 C.F.R. 4.85, Diagnostic Code 6100, effective June 5, 2009.  The Veteran was notified of his decision and provided his appellate rights.  In January 2010, the Veteran requested reconsideration of the initial disability rating assigned.  The RO issued a March 2010 rating decision in which it continued the Veteran's 10 percent disability rating for bilateral hearing loss under Diagnostic Code 6100.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his increased initial rating claim for bilateral hearing loss.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Evidence of record reflects that the Veteran receives Social Security benefits for several years.  However, the Veteran has not alleged, nor does the record reflect that the award of these benefits resulted from the Veteran's bilateral hearing loss disability.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010). 
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran contends that he is entitled to a higher initial evaluation for bilateral hearing loss.  Service connection for bilateral hearing loss was granted by way of a rating decision dated December 2009.  The RO initially evaluated the Veteran's bilateral hearing loss as 10 percent disabling under 38 C.F.R. 4.85, Diagnostic Code 6100, effective June 5, 2009.  The Veteran was notified of his decision and provided his appellate rights.  In January 2010, the Veteran requested reconsideration of the initial disability rating assigned.  The RO issued a March 2010 rating decision in which it continued the Veteran's 10 percent disability rating for bilateral hearing loss under Diagnostic Code 6100.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

Disability evaluation for hearing impairment is derived from the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran presented to a VA medical facility in July 2009 for an audiometric evaluation.  According to the Veteran, the hearing in his left ear was worse since his last examination in April 2006.  According to the examiner, there was no significant change in hearing sensitivity when compared to the April 2006 examination.  The examiner further stated that the Veteran would not do well with a hearing aid in the left ear due to the distortion in that ear.  The examiner indicated that the Veteran's hearing problems could cause communication difficulties under adverse listening conditions.  The impression was slight to moderate sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  

This examination report is inadequate for evaluation purposes because VA examinations for compensation purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a).  In this case, the examination report specifically used NU-6 word lists instead of the required Maryland CNC speech discrimination test.  Accordingly, the July 2009 examination cannot be used as a basis to assign a higher initial disability evaluation. 
  
However, the next month in August 2009, the Veteran was afforded a VA audiology examination.  The Veteran stated that he had difficulty hearing people on a daily basis.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
40
LEFT
60
70
65
70

The average puretone hearing loss was 30 decibels in the right ear and 66 decibels in the left ear. Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 0 percent in the left ear.  The impression was normal (250-2000 Hz), mild sloping to moderately severe (3000-8000 Hz) sensorineural hearing loss in the right hear and moderately severe to profound sensorineural hearing loss (250-8000 Hz) in the left ear.  These results correspond to Level I in the right ear and to Level XI in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is shown in the left ear under 38 C.F.R. § 4.86(a).  Using Table VIa, the level of impairment based on the puretone average in the left ear is to Level V.  Using the higher Roman numeral designation for the left ear as stipulated by 38 C.F.R. § 4.86(a), the level of impairment based on the puretone averages corresponds to a 10 percent disability rating.   

The Veteran submitted a statement in support of his claim dated January 2010.  Specifically, the Veteran indicated that his bilateral hearing loss disability greatly reduced his ability to live normally.  In addition, these symptoms, according to the Veteran, resulted in a substandard quality of life and difficulty with everyday life.  He also reported reduced communication ability with his wife and others, as well as safety concerns with driving and performing other daily activities.  

The Veteran was afforded another VA audiology examination in February 2010.  He described his hearing loss as "aggravating," stated it caused his life to be incomplete, and resulted in his misunderstanding of what people said.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
40
LEFT
55
65
65
70
The average puretone hearing loss was 29 decibels in the right ear and 64 decibels in the left ear. Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 4 percent in the left ear.  The impression was normal (250-2000 Hz), then sloping to a mild to moderately severe (3000-8000 Hz) sensorineural hearing loss in the right hear and a relatively flat moderately severe to severe sensorineural hearing loss (250-4000 Hz), then a profound hearing loss (6000-8000 Hz) in the left ear.  These results correspond to Level I in the right ear and to Level XI in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is shown in the left ear under 38 C.F.R. § 4.86(a).  Using Table VIa, the level of impairment based on the puretone average in the left ear is to Level V.  Using the higher Roman numeral designation for the left ear as stipulated by 38 C.F.R. § 4.86(a), the level of impairment based on the puretone averages corresponds to a 10 percent disability rating.   
   
The Veteran submitted another statement in support of his claim dated January 2011.  Specifically, he indicated that the VA examinations did not provide an accurate reflection of his bilateral hearing loss disability since the audiometric testing was performed in a "perfect" hearing environment.  However, the Veteran stated that he lived in the "real world" and that he experienced difficulty hearing with background noise.  The Veteran also expressed concern that he would be unable to hear safety warnings (i.e., honking horns, at rail crossings, etc.).  The Veteran further indicated that he was unable to quit driving because he had no relatives in the area and was unable to afford the cost of hiring a caregiver/driver to run errands for him.  

The Veteran requested a hearing before the Board in connection with the current claim.  The hearing was scheduled for February 2012, but the Veteran cancelled his request for a hearing as he was a nursing home resident and unable to travel.  

The average puretone thresholds for the right ear, at its worst, corresponds to Level I hearing acuity under 38 C.F.R. § 4.85, and the scores for the left ear correspond to Level XI.  The intersection point for these levels under Table VII shows that the bilateral hearing loss meets the criteria contemplated for a 10 percent disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is shown in the left ear.  See Lendenmann, 3 Vet. App. at 349.  However, using the higher Roman numeral designation for the left ear as stipulated by 38 C.F.R. § 4.86(a), the bilateral hearing loss does not exceed the levels contemplated for a 10 percent disability rating for any period of time covered by the appeal.

The August 2009 and February 2010 VA audiologists noted that the Veteran's hearing loss disability resulted in difficulty hearing in all circumstances.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran has not alleged, nor does the record reflect, that the August 2009 or February 2010 VA audiology examinations are inadequate or that the Veteran was prejudiced by any deficiency in the examination.  Id. at 455-56.  To the extent that the Veteran's representative asserted in a December 2011 statement that the VA examiners must describe the effects of the hearing loss disability on the Veteran's occupational functioning and daily activities, the Board notes that the Veteran has not worked in several years.  Moreover, as discussed immediately above, the August 2009 and February 2010 VA examiners noted the ways in which the Veteran's bilateral hearing loss disability affected his daily functioning.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the disability rating inadequate.  The Veteran's service-connected hearing loss disability is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's bilateral hearing impairment results in Level I acuity in the right ear, and Level XI acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected bilateral hearing loss disability are congruent with the disability picture represented by the assigned 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of hearing loss, but the medical evidence demonstrates that those manifestations are not present in this case.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected bilateral hearing loss disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, an initial disability rating of 10 percent is warranted for the Veteran's service-connected bilateral hearing loss.  The evidence shows no distinct periods of time since service connection became effective, during which manifestations of the Veteran's bilateral hearing loss have varied to such an extent that an evaluation lesser than or in excess of 10 percent would be warranted at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); Fenderson v. West, 12 Vet. App. 119 (1999); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this conclusion, the Board applied the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, the preponderance of the evidence is against a disability rating in excess of 10 percent for bilateral hearing loss, and therefore, the doctrine is not applicable.


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


